Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorne et al. (Dorne) (US 2004/0049479).
Regarding claim 1, Dorne discloses a method for interactive machine learning, the method comprising: 
iteratively performing a process including steps of: 
identifying a solution to a given problem ([0090], FIG. 4, S3, a candidate solution is identified); 
processing, based on determining that the identified solution is a possible solution to the given problem, the possible solution by running a machine learning application using the possible solution ([0003], [0019], [0056], [0091], FIG. 4, S4, the candidate solution is processed by a computer); 
selecting a processed solution based on a plurality of processed solutions at least a portion of which are from different iterations of the process ([0078], [0139], different solutions are tested by changing variables and running the solution through the problem model; [0131], a best solution is identified); and 
determining whether to exit the process with the selected solution for the given problem based on an exit condition ([0091], [0100], the process is ended when there are no change in variables or a satisfactory solution is determined; [0119], [0131], the process is ended when a best solution is identified), 
wherein performing the process comprises receiving, via a user interface for an interactive application, inputs into the interactive application to use in performing at least part of one of the steps ([0139], [0156], users manipulate inputs for determining a best solution).
Regarding claims 2, 9, and 16, Dorne discloses wherein the process further includes the steps of:
generating metrics on the processed solution processed in each iteration (FIG. 11, [0131], [0156], metrics are analyzed using a Gantt chart and metrics are used for identifying a best solution); and
characterizing performance of the machine learning application using the processed solution based on one or more of the generated metrics ([0131], the performance of the candidate solution is analyzed for determining a best solution), 
wherein selecting the processed solution comprises selecting the processed solution from the plurality of processed solutions based on the performance of the machine learning application using the selected solution ([0131], the best solution is determined).
Regarding claims 3, 10, and 17, Dorne discloses wherein:
receiving the inputs to use in performing at least part of one of the steps comprises:
identifying, based on the received inputs, modifications to parameters of the machine learning application ([0156], the user modifies input variables),
identifying the solution to the given problem comprises:
identifying, for an iteration of the process, the parameter modifications as at least part of the identified solution ([0100], FIG. 4, S3, when variables are changed they are tested to determine candidate solutions), and
processing the possible solution comprises:
modifying the machine learning application based on the parameter modifications, and running, in one or more iterations, the modified machine learning application ([0100], [0156], FIG. 4, S4, the candidate solution is run through the problem model).
Regarding claims 4, 11, and 18, Dorne discloses wherein the parameter modifications identified based on the received inputs are selected from a set of parameter modifications generated by the machine learning application in a prior iteration of the process, the prior iteration prior in time to the iteration ([0056], [0078], parameters are iteratively updated and tested by the computing device; [0139], the user is able to modify parameters).
Regarding claims 5, 12, and 19, Dorne discloses wherein:
receiving the inputs to use in performing at least part of one of the steps comprises:
receiving, via the user interface, the inputs as parameter inputs for an interaction presented during the interactive application ([0139], [0156], the user is able to input parameters),
identifying the solution to the given problem comprises:
identifying the parameter inputs as at least part of the identified solution (FIG. 4, S3, a candidate solution is determined using the input variables), and 
processing the possible solution by running the machine learning application using the possible solution comprises: 
using the parameter inputs from the interaction presented during the interactive application as at least a modification of parameters for the machine learning application ([0100], FIG. 4, S3, when variables are changed they are tested to determine candidate solutions).
Regarding claims 6, 13, and 20, Dorne discloses wherein: 
receiving the inputs to use in performing at least part of one of the steps comprises: 
receiving, via the user interface, the inputs as an attempted solution for at least part of the given problem for an interaction presented during the interactive application ([0139], [0156], the user is able to input parameters for solving the problem), wherein a plurality of attempted solutions are received over a plurality of iterations of the process ([0078], [0100], plural solutions are determined using the updated variable values), and 
selecting the processed solution comprises: 
evaluate the plurality of attempted solutions (FIG. 4, S4, the candidate solution is run through the problem model and evaluated); and 
selecting the processed solution based on the evaluation of the attempted solutions ([0131], a best solution is determined).
Regarding claims 7 and 14, Dorne discloses wherein: 
receiving the inputs to use in performing at least part of one of the steps comprises: 
receiving, via the user interface, the inputs as indications of whether outputs from running the machine learning application using the possible solution are correct ([0100], the process is ended when no variables are changed; [0139], the user supplies inputs, it is implicit no more inputs will be received when a best solution is identified), and 
processing the possible solution comprises: 
evaluating the possible solution based on the received indications ([0131], a best solution is determined).
Regarding claim 8, the limitations of claim 8 are rejected in the analysis of claim 1.  Dorne further discloses a system for interactive machine learning, the system comprising: a processor (5) configured to iteratively perform a process including claim 1 (See claim 1 above).
Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 1.  Dorne further discloses a non-transitory, computer-readable medium for interactive machine learning, comprising program code that, when executed by a processor of a system ([0047], a program is executed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488